UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedOctober 31, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission file number: LUCY’S WATER WORLD, INC. No. 39 Shuangyu St, Houshayu, Shunyi District Arcadia Villa # 707, Beijing, China 101318 Nevada 45-354023 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) Agent For Service: 18124 Wedge Pkwy, Ste 1050 Reno, NV 89511 Phone: +1 (775) 851-7397 Fax: +1 (775) 201-8331 Securities registered under Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered none not applicable Securities registered under Section 12(g) of the Exchange Act: Title of each class none Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yeso No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yeso No x Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No x Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yesx No o State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. Not available Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date.There are51,000,000 common shares issued and outstanding as of December 31, 2012 TABLE OF CONTENTS Page PART I Item 1. Business 1 Item 1A. Risk Factors Item 1B. Unresolved Staff Comments Item 2. Properties 3 Item 3. Legal Proceedings 4 Item 4. Mine Safety Disclosures 4 PART II Item 5. Market for Registrant’s Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities 4 Item 6. Selected Financial Data 6 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 6 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 7 Item 8. Financial Statements and Supplementary Data 7 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 8 Item 9A. Controls and Procedures 8 Item 9B. Other Information 9 PART III Item 10. Directors, Executive Officers and Corporate Governance 10 Item 11. Executive Compensation 11 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 12 Item 13. Certain Relationships and Related Transactions, and Director Independence 13 Item 14. Principal Accountant Fees and Services 13 PART IV Part 1 Item1. Business GENERALINFORMATION ABOUT OUR COMPANY We were incorporated in Nevada September 14, 2011and our year end is October 31. OUR BUSINESS We were incorporated in the State of Nevada on September 14, 2011 as Lucy’s Water World Inc and our fiscal year end is October 31. Lucy’s Water World, Inc. (‘Lucy’s” or “the Company”) was incorporated under the laws of the State of Nevada, U.S. on September 14, 2011. The Company has a suite of swimming programs, "Baby Swimming with Lucy", "Toddler Swimming with Lucy" and "Kids Swimming with Lucy" to teach baby and kids swimming in China initially, and expand internationally. The Company plans to license and copyright its swimming programs to other swimming schools and business partners such as Beyo, Beyo is a leading infant swimming center provider in ChinaThe Company plans to train and qualify swimming teachers to teach baby and kids swimming. WHERE YOU CAN FIND US Our offices are located at: Agent for service LUCY’S WATER WORLD 4790 Caughlin Pkwy, Ste 387 Reno, NV 89519 775-851-7397 DESCRIPTIONOF OUR BUSINESS Lucy’s Water World, Inc. (‘Lucy’s” or “the Company”) was incorporated under the laws of the State of Nevada, U.S. on September 14, 2011. GENERALINFORMATION ABOUT OUR COMPANY Products and Services Offered The Company has a suite of swimming programs, "Baby Swimming with Lucy", "Toddler Swimming with Lucy" and "Kids Swimming with Lucy" to teach baby and kids swimming in China initially, and expand internationally. The Company plans to license and copyright its swimming programs to other swimming schools and business partners. The Company plans to train and qualify swimming teachers to teach baby and kids swimming. 1 Lucy’s WaterWorld Course Objective Toddler Course (Age 1-3) According to Toddler Swimming with Lucy, the course is divided into four (4) levels: Gold fish, Sea horse, Octopus and Frog. Each level has 12 lessons that correspond with 12 different training themes. Each lesson is 40 minute long. Level-1 Gold fish (12 lessons) Teach toddler the basic swimming posture, the objective is to teach parents how to use aide correctly to help toddler learn to swim, coordination training throughout the level and Water safety awareness and ability training. Level-2 Sea horse (12 lessons) Next level up, improve in coordination and balance, able to use float swim forward, most toddlers are unstable when comes to diving, parent and teacher need more patience and caring to help toddler overcome it. After the toddler has passed thislevel, it will show a major improvement when comes to independent swimming. Level-3 Octopus (12 lessons) Difference in age have different outcomes in according to toddler’s body development. Uniformly, toddler showing total self-confidence in the water, ability to use arms and legs to swim independently, swim longer in distance, ability to finish a difficult task, develop self-rescue awareness ability. Level-4 Frog (12 lessons) Increase swimming ability with breathing, able to swim independently in the water, swim longer in distance, learning 2nd swimming posture. Kids Course (Age 4-8) According to Kids Swimming with Lucy, the course is divided into six (6) levels: Penguin, Seal, Sea lion, Dolphin, Shark and Sailfish. Each level has 12 lessons that correspond with 12 different training themes. Each lesson is 40 minute long. Level-1 Penguin (12 lessons) Water self-confidence training, diving, use float to swim independently, show balance when independent swimming, pool side regulation and fun. Develop safety awareness and ability. Level-2 Seal (12 lessons) Swim forward with arms and legs in coordination, improve in movement to swim longer in distance, cardiopulmonary function and endurance training, power and agility training, learning basic competitive skill. Level-3 Sea lion (12 lessons) Ability to swim long distance, breath more freely, learning 2nd swimming posture and learning various competitive skills. Level-4 Dolphin 2nd swimming posture training with facility, learning 3rd swimming posture and other swimming postures in the water. Level-5 Shark Rectification of three (3) swimming postures and movement training, swim long distance. Level-6 Sailfish swim faster and smoothly, alternating between swimming posture’s, water explosiveness training, comprehensive training. 2 DISTRIBUTIONMETHODS The programs are sold as packages of 12 lessons for $568 or 24 Lessons for $1,136 or 36 lessons for $1,704 and all fees are pre-paid. The company will also have a “referral fee” for those current clients of LWW who refer new clients. The fee will consist of an 8% discount or one free lesson for their next season. The company has no products for distribution STATUSOF ANY PUBLICLY ANNOUNCED SERVICES None at this time COMPETITION Significant competition in the instruction market for children could force us to reduce prices or lose market share. We will compete directly with other instructional programs and indirectly with all other types ofrecreational facilities and forms of entertainment. All of these industries and the companies therein compete for the public's limited leisure time and limited disposable income. To compete successfully, we may be required to reduce prices, increase our operating costs or take other measures that could have an adverse effect on our financial condition, results of operations, margins and cash flow. Certain of our existing competitors and potential competitors are larger and have substantially greater financial, marketing and other resources than we do. DEPENDENCEON ONE OR A FEW MAJOR CUSTOMERS We currently do not have any customer or signed any sales contracts with our potential customers. PATENTSAND TRADEMARKS The Company currently has no registered patents or trademarks. GOVERNMENTAND INDUSTRY REGULATION None at this time RESEARCHAND DEVELOPMENT ACTIVITIES The Company currently has no research and development activities ENVIRONMENTALLAWS Company operations currently have no material effect on the environment. EMPLOYEESAND EMPLOYMENT AGREEMENTS As of October 31, 2012, the Company has 5 full time employees. Four of these employees are qualified swimming teachers and have full certification to teach swimming in China. The Company expects to hire more swimming teachers in coming months, certified swimming coach and a certified life guard Item 2 DESCRIPTIONOF PROPERTY No. 39，Shuangyu St，Houshayu，Shunyi District，Arcadia Villa #707，Beijing，China 101318 The property is owned by Xu Liang（founder）This office space is provided by management at no cost and there is no written agreement or lease. 3 Item 3 LEGALPROCEEDINGS There are no lawsuits filed or pending against the Company by others, and no lawsuits filed or pending against others by the Company.There are no contingencies, sureties or guaranties in existence. Item 4. Mine Safety Disclosures None PART II Item 5. Market for Registrant’s Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities As of October 31, 2012, the Company has a total of 34 shareholders. Our common stock is listed for quotation on the Over-the-Counter Bulletin Board under the symbol LWWA. Penny Stock The SEC has adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Penny stocks are generally equity securities with a market price of less than $5.00, other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock, to deliver a standardized risk disclosure document prepared by the SEC, that: (a) contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; (b) contains a description of the broker's or dealer's duties to the customer and of the rights and remedies available to the customer with respect to a violation of such duties or other requirements of the securities laws; (c) contains a brief, clear, narrative description of a dealer market, including bid and ask prices for penny stocks and the significance of the spread between the bid and ask price; (d) contains a toll-free telephone number for inquiries on disciplinary actions; (e) defines significant terms in the disclosure document or in the conduct of trading in penny stocks; and (f) contains such other information and is in such form, including language, type size and format, as the SEC shall require by rule or regulation. The broker-dealer also must provide, prior to effecting any transaction in a penny stock, the customer with (a) bid and offer quotations for the penny stock; (b) the compensation of the broker-dealer and its salesperson in the transaction; (c) the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and (d) a monthly account statement showing the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgment of the receipt of a risk disclosure statement, a written agreement as to transactions involving penny stocks, and a signed and dated copy of a written suitability statement. These disclosure requirements may have the effect of reducing the trading activity for our common stock. Therefore, stockholders may have difficulty selling our securities. 4 Holders of Our Common Stock Currently, we have 34 holders of record of our common stock. Stock Option Grants To date, we have not granted any stock options. Dividends There are no restrictions in our articles of incorporation or bylaws that prevent us from declaring dividends.The Nevada Revised Statutes, however, do prohibit us from declaring dividends where after giving effect to the distribution of the dividend: 1. we would not be able to pay our debts as they become due in the usual course of business, or; 2. our total assets would be less than the sum of our total liabilities plus the amount that would be needed to satisfy the rights of shareholders who have preferential rights superior to those receiving the distribution. We have not declared any dividends and we do not plan to declare any dividends in the foreseeable future. Recent Sales of Unregistered Securities STOCK ISSUED FOR CASH Security holders acquired their shares by purchase exempt from registration under Regulation S of the 1933 Act. The Company has 75,000,000 shares of $0.001 par value common stock authorized. During the period ended October 31, 2012, the Company issued 1,000,000 shares of common stock at $0.01 per share for total cash proceeds of $10,000. Additionally, the founders of the company purchased 50,000,000 shares at $0.001 per share in exchange for a stock subscription receivable of $50,000. As of January 31, 2012, $13,799 had been collected with the balance of $36,201 still outstanding. As of December 31, 2012 there were 51,000,000 shares of common stock issued and outstanding. During the period ended October 31, 2012, the Company issued 1,000,000 shares of common stock at $0.01 per share for total cash proceeds of $10,000. As of October 31, 2012 there were 51,000,000 shares of common stock issued and outstanding. We relied upon Regulation S of the Securities Act of 1933, as amended for the above issuances to non US citizens or residents. We believed that Regulation S was available because: ● None of these issuances involved underwriters, underwriting discounts or commissions; ● We placed Regulation S required restrictive legends on all certificates issued; ● No offers or sales of stock under the Regulation S offering were made to persons in the United States; ● No direct selling efforts of the Regulation S offering were made in the United States. In connection with the above transactions, although some of the investors may have also been accredited, we provided the following to all investors: ● Access to all our books and records. ● Access to all material contracts and documents relating to our operations. ● The opportunity to obtain any additional information, to the extent we possessed such information, necessary to verify the accuracy of the information to which the investors were given access. 5 Prospective investors were invited to review at our offices at any reasonable hour, after reasonable advance notice, any materials available to us concerning our business. Prospective Investors were also invited to visit our offices. Securities Authorized for Issuance under Equity Compensation Plans We did not issue any securities under any equity compensation plan as of October 31, 2012. Item 6. Selected Financial Data A smaller reporting company is not required to provide the information required by this Item. Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements Certain statements, other than purely historical information, including estimates, projections, statements relating to our business plans, objectives, and expected operating results, and the assumptions upon which those statements are based, are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These forward-looking statements generally are identified by the words “believes,” “project,” “expects,” “anticipates,” “estimates,” “intends,” “strategy,” “plan,” “may,” “will,” “would,” “will be,” “will continue,” “will likely result,” and similar expressions. We intend such forward-looking statements to be covered by the safe-harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995, and are including this statement for purposes of complying with those safe-harbor provisions. Forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties which may cause actual results to differ materially from the forward-looking statements. Our ability to predict results or the actual effect of future plans or strategies is inherently uncertain. Factors which could have a material adverse affect on our operations and future prospects on a consolidated basis include, but are not limited to: changes in economic conditions, legislative/regulatory changes, availability of capital, interest rates, competition, and generally accepted accounting principles. These risks and uncertainties should also be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements. We undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events or otherwise. Further information concerning our business, including additional factors that could materially affect our financial results, is included herein and in our other filings with the SEC. OVERVIEW/BUSINESS OF ISSUER/ PLAN OF OPERATION RESULTS OF OPERATIONS FOR THE YEARS ENDED OCTOBER 31, 2OCTOBER 31, 2012 The Company has incurred losses in the years ended October 2012 and 2011 in the amounts of $30,821 and $13,810, respectively, and losses since inception of $44,631 as of October 31, 2012. Further losses are anticipated in the development of its business raising substantial doubt about the Company’s ability to continue as a going concern.The ability to continue as a going concern is dependent upon the Company generating profitable operations in the future and/or to obtain the necessary financing to meet its obligations and repay its liabilities arising from normal business operations when they come due. Management intends to finance operating costs over the next twelve months with existing cash on hand and loans from directors and or private placement of common stock. 6 LIQUIDITY We have cash at October 31, 2012 of $18,644. We will be reliant upon shareholder loans, private placements or public offerings of equity to fund any kind of operations.We have secured no sources of loans.We had no revenues during the year ended October 31, 2012. Going Concern The financial statements have been prepared on a going concern basis which assumes the Company will be able to realize its assets and discharge its liabilities in the normal course of business for the foreseeable future.The Company has incurred losses since inception resulting in an accumulated deficit of $44,631 as of October 31, 2012 and further losses are anticipated in the development of its business raising substantial doubt about the Company’s ability to continue as a going concern.The ability to continue as a going concern is dependent upon the Company generating profitable operations in the future and/or to obtain the necessary financing to meet its obligations and repay its liabilities arising from normal business operations when they come due. Management intends to finance operating costs over the next twelve months with existing cash on hand and loans from directors and or private placement of common stock. Management anticipates that we will be dependent, for the near future, on additional investment capital to fund operating expenses. We intend to position the company so that it may be able to raise additional funds through the capital markets. In light of management’s efforts, there are no assurances that we will be successful in this or any of our endeavors or become financially viable and continue as a going concern. Off Balance Sheet Arrangements As of October 31, 2012, there were no off balance sheet arrangements. Item7. Quantitative and Qualitative Disclosures About Market Risk A smaller reporting company is not required to disclose this item. Item 8. Financial Statements and Supplementary Data 7 LUCY’S WATER WORLD, INC. (A DEVELOPMENT STAGE COMPANY) FINANCIAL STATEMENTS OCTOBER 31, 2012 LUCY’S WATER WORLD, INC. (A DEVELOPMENT STAGE COMPANY) TABLE OF CONTENTS OCTOBER 31, 2012 Report of Independent Registered Public Accounting Firm F - 1 Balance Sheets as of October 31, 2012 and 2011 F - 2 Statements of Operations for the periods ended October 31, 2012 and 2011 and for the period from September 14, 2011 (Date of Inception) to October 31, 2012 F - 3 Statement of Stockholders’ Equity as of October 31, 2012 F - 4 Statements of Cash Flows for the periods ended October 31, 2012 and 2011 and for the period from September 14, 2011 (Date of Inception) to October 31, 2012 F - 5 Notes to Financial Statements F - 6 – F - 9 Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Lucy’s Water World, Inc. Reno, Nevada We have audited the accompanying balance sheets of Lucy’s Water World, Inc., as of October 31, 2012 and 2011, and the related statements of operations, stockholders’ equity, and cash flows for the periods then ended and for the period from September 14, 2011 (date of inception) to October 31, 2012.These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company has determined that it is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Lucy’s Water World, Inc., as of October 31, 2012 and 2011 and the results of its operations and cash flows for the periods then ended and for the period from September 14, 2011 (date of inception) to October 31, 2012, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 6 to the financial statements, the Company has minimal working capital, has not yet received revenue from sales of products or services, and has incurred losses from operations.These factors raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans with regard to these matters are described in Note 6. The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC Bingham Farms, Michigan December 20, 2012 F-1 LUCY’S WATER WORLD, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS AS OF OCTOBER 31, 2 ASSETS Current Assets Cash and equivalents $ $ Prepaid expenses 0 Stock subscription receivable 0 Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Current Liabilities Accrued expenses $ $
